Citation Nr: 1446887	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-02 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to June 9, 2014.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD, since June 9, 2014.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU), prior to May 18, 2007.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to June 1970, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the New York, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an evaluation in excess of 30 percent for PTSD.  This decision was itself a reconsideration of the August 2006 decision which granted service connection for PTSD, as relevant evidence was received within one year of that decision.  38 C.F.R. § 3.156(b).

In a December 2007 Decision Review Officer (DRO) decision, an increased 50 percent evaluation was assigned for PTSD, effective from July 3, 2006.  In an August 2011 decision, the Board extended the grant of a 50 percent evaluation back to November 6, 2005, the date of service connection, and denied an evaluation in excess of 50 percent at any time during the appellate period.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (CAVC or the Court), which in June 2012, on the basis of a Joint Motion for Partial Remand, vacated that portion of the Board's decision denying a rating in excess of 50 percent and remanded the matter for further consideration.  The Board in turn remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development in January 2013.  That requested development, to include obtaining updated VA treatment records and a VA examination, has been accomplished and the appeal is returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, in a June 2014 decision, the AOJ granted an increased 70 percent initial evaluation for PTSD, effective June 9, 2014.  As this does not represent the maximum allowable evaluation, and the Veteran has not indicated satisfaction with the grant, both stages remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993)

In the August 2011 Board decision, the Board inferred a claim for TDIU as part and parcel of the Veteran's claim for increased evaluation, as he alleged that his service-connected disabilities, including PTSD, rendered him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter was remanded to the AOJ for development.  In a June 2014 rating decision, the AOJ granted entitlement to TDIU effective May 18, 2007.  The AOJ stated in the decision that this was considered a full grant of the benefit sought on appeal.  However, the claim for TDIU encompasses the entirety of the appellate period, and as that extends prior to May 2007, the AOJ decision does not fully address the claim.  The matter remains on appeal for the stage prior to May 18, 2007.

The Board additionally notes that the Veteran, through his attorney representative, filed a notice of disagreement with a September 2011 rating decision granting service-connection for ischemic heart disease, rated 10 percent disabling from November 18, 2005, and 60 percent effective May 18, 2007.  He objected to the effective date of service connection and the assigned evaluations.  A Statement of the Case (SOC) was issued July 14, 2014; the notice informed the Veteran and his representative that further action was required to perfect the appeals.  No substantive appeal or other correspondence indicating a desire to continue pursuing these matters has been received, and VA has taken no further action on them.  As the Veteran appears to have abandoned the claims, and VA has offered no basis upon which he could assume they remain active (the certification of appeal to the Board listed only the PTSD issue), the issues are no longer considered to be in appellate status.  Percy v. Shinseki, 23 Vet. App. 37 (2009).


FINDINGS OF FACT

1.  At all times during the appellate period, the Veteran has demonstrated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as unprovoked irritability, social isolation, impaired impulse control, and depression.

2.  Total occupational and social impairment due to PTSD is not established at any time during the appellate period; the Veteran displays no symptomatology indicating impairment of reality testing.

3.  Service connected disabilities render the Veteran unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased, initial evaluation in excess of 70 percent, but no higher, for PTSD prior to June 9, 2014, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD since June 9, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a finding of TDIU prior to May 18, 2007, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, extensive VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations dated in July 2006, December 2006, and June 2014 include ample clinical findings to permit application of the Schedular rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  They are adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

PTSD is rated under Diagnostic Code 9411, which applies a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  That Formula provides in relevant part that occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

At a July 2006 VA examination, the Veteran reported that he was in both individual and group therapy with VA, and he was taking medication, which was moderately helpful.  He had been treated in the past for mental health complaints related to job stress, but noted an exacerbation of symptoms after the terrorist attacks of 9-11.  The examiner noted that at least some of the older symptoms were related to the service-connected disability.  He stated that he stopped working, for the Department of Sanitation, in March 2005 due to "increasing difficulty coping with the stress of the job."  He had been married to the same woman since 1979, but she "feels like a widow" due to the distance he kept.  He did not like to go out or socialize, and they had frequent arguments.  He disliked doing even routine chores and errands, and preferred to spend his time alone on the computer.  He reported a history of "impulsive and aggressive behavior" and cited an incident the prior week when he got out of his car to confront another driver, but "talked himself down" to avoid an actual confrontation.  He did not have suicidal thoughts, but did sometimes wish he were dead.  The Veteran described nightmares six to eight times a month; daily intrusive thoughts and flashbacks, particularly when hearing helicopters, planes, or fireworks; panic attacks weekly or more often; and hypervigilance with an exaggerated startle response.  He also reported that he had trouble concentrating and remembering things in connection with daily activities.  Speech was coherent and logical, however, and he had no obsessive thoughts or rituals.  

At the December 2006 VA examination, the doctor noted that there had been no remission of psychiatric symptoms, and they in fact appeared to have worsened.  The Veteran had been depressed and fighting more with his wife.  He did "not react well to things."  He lacked motivation and energy, and had been irritable.  He continued to drink nightly as a sleep aid.  He again denied suicidal ideation, but thought at times it would be nice to die in his sleep.  He felt he could not keep up with changes at work, but did miss the people since his retirement.  The Veteran appeared slightly unkempt, but generally neatly groomed.  He appeared depressed, and affect was blunted.  Thoughts were coherent, but he stated he had difficulty with concentration; he could no longer do puzzles as easily.  He had abandoned activities which used to give him pleasure, and was very socially isolated.  The Veteran slept only about three hours a night, and had nightmares several times a week, though not all had to do with Vietnam.  He continued to be hypervigilant.

Most recently, the Veteran was examined in June 2014.  The Veteran reported a worsening of his marital relationship over time, though he also stated he drove his wife to her frequent medical appointments.  Otherwise, he interacted with her only at meals; they argued daily.  He did engage in photography as a hobby.  He continued to undertake group and individual therapy as well as use medication and alcohol.  The Veteran endorsed a depressed mood, panic attacks as frequently as once a week, sleep impairment, mild memory loss, difficulty with complex commands, lack of motivation, difficulty with relationships and stressful circumstances, passive suicidal ideation, and irritability likely to result in violent action.  The Veteran's thought content was linear, however, and he was well oriented.  The examiner stated that PTSD symptoms left the Veteran socially isolated, and would cause "significantly limit" functioning in an occupational setting.

The Veteran's wife submitted statements in 2005 and 2007 indicating that the Veteran was socially isolated and had trouble sleeping.  She noted that he was forgetful regarding requests she made, and was shutting her out of his life.  The Veteran has himself submitted several statements indicating much the same.

VA treatment records from 2005 forward present a slightly better picture of the Veteran's PTSD symptomatology.  He appears to interact well with his Veteran's group, though not on a social basis.  At individual therapy, the Veteran describes waxing and waning depressive symptoms and sleep problems.  He continues to report social isolation and marital problems.  At times he recounts situations where he felt pushed and confrontational, though he also typically states that he is able to use coping mechanisms to handle such more properly.  Notably, the Veteran has had trouble making appointments on time when his regular schedule changes.

The Board finds that the examiner's description of the Veteran's symptomatology in 2014 is markedly similar to that noted in 2006, and in ongoing treatment records.  While there have been short periods during which he reports some improvement of symptoms, or demonstrates adequate coping, the overall disability picture shows significant impairment of social and occupational functioning in most areas.  The Veteran is very socially isolated, with few friends and increasing difficulty within his family.  Memory and concentration problems are present, and although the Veteran has been able to control his impulses, his irritability pushes him toward violence regularly.  Changes in his schedule appear to discombobulate him, though no examiner endorses a ritualistic or obsessive quality to his behavioral patterns.  The Veteran's depression is significant and nearly continuous, and has affected his motivation in undertaking hobbies and socializing.  While he does engage in some individual activities, these reinforce his isolation.  Finally, suicidal ideation, even passive, has been present throughout the appeal.

Accordingly, the Board finds that the overall disability picture presented most closely approximates the criteria for assignment of a 70 percent evaluation throughout the appellate period, both before and after June 9, 2014.

No higher Schedular evaluation is warranted, however.  The Veteran has never endorsed hallucinations or delusions, and all doctors comment on the linear and goal-directed nature of his thoughts, despite some problems with memory and motivation.  The Veteran's behavior, typified by instances where he has "talked himself down," has been consistently appropriate, and he has not shown himself to be a danger.  Most importantly, despite his PTSD symptoms, he continues to engage in and interact with the outside world and his family, even if such is limited or difficult.  He pursues photography as a hobby, and takes his wife and other family members to appointments.  While he does not like it, he runs errands and performs chores.  There is no showing of total impairment in any area.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

No extraschedular evaluation is warranted here.  The Schedular criteria fully contemplate the depression, isolation, and sleep problems complained of by the Veteran in the main, as well as the numerous additional manifestations noted by doctors, as the criteria judge the overall disability picture from PTSD symptoms, rather than an enumerated list of criterion.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

TDIU

Total disability ratings for compensation may be assigned where the Schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a). 

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. § 4.16(a).  Prior to May 18, 2007, the Veteran is rated 70 percent disabled by PTSD (in light of the decision above), 10 percent for a heart condition, and 10 percent for a skin disorder.  The Schedular eligibility criteria are met.

The AOJ determined in June 2014 that the Veteran's PTSD alone rendered him unemployable.  The most recent VA examiner has opined that PTSD symptoms would cause significant employment problems; concentration problems would impact his ability to perform tasks, and he would have difficulty managing "interpersonal challenges."  In assigning a 70 percent evaluation throughout the appellate period based on these and similar findings, the Board has found that such impacts would be present throughout the appellate period as well.  It would be inconsistent and in violation of the reasonable doubt doctrine to find that the Veteran was not also unemployable due to PTSD prior to May 18, 2007.

Accordingly, entitlement to TDIU prior to May 18, 2007, is warranted.


ORDER

An increased 70 percent evaluation, but no higher, for PTSD prior to June 9, 2014, is granted.

An initial evaluation in excess of 70 percent for PTSD since June 9, 2014, is denied.

Entitlement to TDIU prior to May 18, 2007, is granted.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


